TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00211-CV



                          City of New Braunfels, Texas, Appellant

                                               v.

                               Carowest Land, Ltd., Appellee



    FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
      NO. C2010-1519D, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant City of New Braunfels, Texas no longer wishes to pursue its appeal and

has filed a motion to dismiss. Appellant’s counsel states that he has conferred with counsel for

appellee, who does not oppose this motion. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: July 1, 2011